DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/20 has been entered.

Examiner’s Note – Interview Request
With the 10/12/20 response, the applicant filed a request for interview under 37 CFR § 1.133. The examiner agrees to grant an interview after the applicant has had the opportunity to review the present Office Action. 
 
Drawings
The drawings filed on 12/10/12 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-27 and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 16 is directed to an apparatus for usability testing of an object with which a user can interact, while independent claim 23 is directed to a method for usability testing of an object with which a user can interact. Independent claim 35 is directed to an apparatus for usability testing of an object. All other claims depend on the independent claims. The claims, as currently constructed, monopolize usability testing for any and every kind of object. However, the applicant’s specification does not describe usability testing of any and every object. The specification specifically gives an example of usability testing of a mobile phone (figures 2-3) as well as usability testing of a water tap nozzle (figure 4). The specification does not explain how usability testing would be performed on a different object, such as an activity-tracking watch, a .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 23 states, “capturing, with an input capture module, at least one type of input from the user to the object, wherein the input capture module is arranged externally to and fastened to the object and the input of the user.”
It is not clear how an input capture module can be fastened to the input of the user, as the input of the user is an action and not a structural object. As such, the scope of the limitation is not clear and the limitation is considered indefinite.

Examiner’s Note with Respect to 35 USC § 101
As explained in the previous Office Action, in view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 16-27 and 29-36 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. None of the claims recite mathematical concepts, mental processes, or certain methods of organizing human activity. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 20-24, 26-27, 29-31, and 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betiol et al NPL (Betiol, Adriana Holtz and Cybis, Walter de Abreu; “Usability Testing of Mobile Devices: A Comparison of Three Approaches”; INTERACT 2005, LNCS 3585, pp. 470 – 481, 2005. © IFIP International Federation for Information Processing 2005.) in view of Hameluck et al (US Pat 6237138) and Engstrom et al (US PgPub 20030073415).

With respect to claim 16, Betiol et al NPL discloses:
An apparatus for usability testing of an object with which a user can interact (figure 2; page 472, section 2.3, entitled, “Context of Evaluation 3: Outside the Laboratory, Using a Mobile Phone and a Wireless Camera”)
an output capture module for capturing at least one type of output from the object, the output capture module arranged externally to and fastened to the object and configured to capture an output from the object arising from user interaction without acting upon the object (figure 2; the mini-camera can serve as the claimed output capture module; The second paragraph of section 2.3 states, “The support had several degrees of freedom of to obtain the image of the phone desired without hampering the users view and quality of filming.” (emphasis mine).)
an input capture module for capturing at least one type of input from the user to the object, the input capture module arranged externally to and fasted to the object between the object and an input of a user (figure 2; The second paragraph of section 2.3 states, “The system consisted of a wireless mini-camera (Fig.2) with a built-in microphone …” Either the mini-camera or the microphone can be construed to serve as the claimed input capture module. It is clear that the mini-camera is aimed in a position that can capture images of not only the phone output but also the input from the user.)
With respect to claim 16, Betiol et al differs from the claimed invention in that it does not explicitly disclose: 
a user trigger capture module for capturing at least one type of user feedback of use of the object, the user trigger capture module arranged externally to the object and configured to receive user input indicative of a moment when an event has taken place, the event triggering the user input 
at least one storage module for saving output from the capture module, input from the input capture module and user feedback from the user trigger capture module, said storage module arranged externally to the 
With respect to claim 16, Hameluck et al discloses:
a user trigger capture module for capturing at least one type of user feedback of use of the object (Paragraph 0015 of the applicant’s specification states, “The user trigger capture module 5 may comprise for example two push buttons, one of which the user presses when a functionality of an object to be tested, such as a computer program, pleases the user, whereas the other one s/he pushes in a reverse case. This indicates thus the moment when a critical event of use has taken place.” Figure 2 of Hameluck teaches analogous functionality. Column 6, lines 44-47 states, “Window 20 allows the end user to turn the screen-clip recorder ON and OFF by toggle switch 21 and also to signal a critical event (buttons 22, 23) to the UCDCam tool.” Either the toggle switch or the buttons anticipate the claimed user trigger capture module.), the user trigger capture module arranged externally to the object (figure 2; column 6, lines 40-44 state, “Upon completion of the registration process, the event recorder window, generally referred to as 20 in FIG. 2, is evoked by the computer and appears on the screen …” The computer is external to the object. Therefore, the limitation is anticipated.) and configured to receive user input indicative of a moment when an event has taken place (figure 2; column 6, lines 47-49 state, “When the recorder toggle switch 21 is set to ON the computer and UCDCam tool actively records ongoing 
With respect to claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Hameluck et al into the invention of Betiol et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing direct user interaction in controlling the moments in which usability testing is triggered.
With respect to claim 16, Engstrom et al discloses:
at least one storage module for saving output from the capture module, input from the input capture module and user feedback from the user add on non-volatile storage, an AIC, and so forth.” (emphasis mine). See also figure 6, which shows embedded storage on cover. Please note that in addition to the components of Betiol et al discussed above that can be construed as the claimed output capture, input capture, and user trigger capture modules, various peripherals disclosed by Engstrom et al, such as the credit card reader (abstract) or keyboard (paragraph 0008), could also read on the claimed modules.)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Engstrom et al into the invention of Betiol et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing additional storage capacity that is not native to the phone.

With respect to claim 17, Betiol et al, as modified, discloses:
wherein the user trigger capture module and the storage module are independently connectable to the object between the object and a user in 

With respect to claim 18, Betiol et al, as modified, discloses:
wherein the object to be tested is a mobile device and wherein the apparatus further comprises fastenings for externally fastening the apparatus to the mobile device, such that no internal changes to the object are required by the apparatus to affect the fastening (see figure 2 of Betiol et al and figure 4, reference 100 of Engstrom et al; both represent different types of fastenings between the apparatus and the object)

With respect to claim 20, Betiol et al, as modified, discloses:
at least one transmitter for wireless transmission of data to the storage module (obvious in view of combination of Betiol et al and Engstrom et al; Betiol et al discloses using a mobile phone linked to a wireless camera (abstract); Engstrom et al discloses a mobile phone that connects to a cover with an add on non-volatile storage (abstract).)

With respect to claim 21, Betiol et al, as modified, discloses:
wherein the storage module includes a transferrable memory for storing captured events (Engstrom et al paragraph 0027 states, “whereas peripheral 104 represents ‘add on’ non-volatile storage, which may be 

With respect to claim 22, Betiol et al, as modified, discloses:
wherein a trigger of the user trigger capture module is a conscious action of the user for providing feedback on a situation of use and wherein the feedback is time stamped (Hameluck column 6, lines 44-65 shows conscious action of the user for providing feedback. Please note lines 53-65, which state, “If the end user presses the ‘happy face’ push button 22 thus indicating that the end user has just used or become aware of a feature of the software application under test that he is particularly satisfied with … If the user presses the ‘sad face’ …”; Time stamping is obvious to the operations of Hameluck. For example, note figure 5, step 6, which states, “Stop recorder & retain current buffer n from Time 0 to time of event button press …” Hameluck discloses real-time information, as well as retaining timing information based on button presses.)

Claim 23 represents the method claim version of apparatus claim 16 and is rejected for similar reasons as given with respect to claim 16 above.

With respect to claim 24, Betiol et al, as modified, discloses:
wherein captured output and input data is transferred to a permanent memory only of usage situations where the user provides a user trigger of 

With respect to claim 26, Betiol et al, as modified, discloses:
wherein captured outputs, inputs and user triggers are stored into a transferrable memory (obvious in view of combination of Betiol et al, Hameluck et al, and Engstrom et al; As discussed above, Betiol et al discloses the captured outputs, inputs, and user triggers. Hameluck et al also discloses user triggers. Engstrom et al discloses the transferrable memory.) and wherein the triggers are time stamped (obvious in view of combination of Betiol et al, Hameluck et al, and Engstrom et al; column 4, lines 1-16 of Hameluck et al state, “a real-time video recorder for all on-going activity that appears on a computer monitor when a user is working with an application … comprising the steps of recording screen activity resulting from the user of the application or applications by the user, identifying at least one critical event by the user input device, capturing a record of the screen activity which is recorded for a period of time prior to 

With respect to claim 27, Betiol et al, as modified, discloses:
wherein the captured user trigger is an input to the user trigger capture module of a conscious action of the user for providing feedback on a situation of use of the object (see column 6, lines 40-65 of Hameluck et al)

With respect to claim 29, Betiol et al, as modified, discloses:
wherein the storage module, the output capture module and the input capture module, for capturing information flow independently of the object to be tested, are integrated into the same physical usability testing device (see figures 2-3 and section 2.3 of Betiol et al)

With respect to claim 30, Betiol et al, as modified, discloses:
wherein the storage module includes an interface for connecting a transferrable memory to the storage module for storing signals (Engstrom et al figure 5, reference 404 and figure 6, reference 506 show storage/memory modules in the context of an interface)

With respect to claim 31, Betiol et al, as modified, discloses:
wherein the input capture module includes a wired connection capable of being connected between a user input device and an object to be tested (obvious in view of combination of Betiol et al, Hameluck et al, and Engstrom et al. The claim does not state that a wired connection affirmatively exists, only that a wired connection is capable of being connected. Engstrom et al shows a cover that connects a mobile device to various peripherals. In view of the combination of Betiol et al, Hameluck et al, and Engstrom et al, it would be obvious to incorporate the mini-camera of Betiol et al as one of the connected peripherals. As a non-modifying, illuminating reference, please note Engstrom et al (US PgPub 20030104791), which is very similar to the Engstrom et al ‘415 reference used in the rejection and which shares very similar structure for the mobile phone cover. The abstract of Engstrom et al ‘791 explicitly states that one of the peripherals can be a camera. This shows that it is known to use a camera as a peripheral in the context of Engstrom et al ‘415.)

With respect to claim 33, Betiol et al, as modified, discloses:
wherein the output capture module and/or the input capture module includes a sensor for externally capturing information from the object (the mini-camera, microphone, and video camera of Betiol et al can be broadly 

With respect to claim 34, Betiol et al, as modified, discloses:
wherein the object to be tested is a computer program, a physical product, or a user interface (figure 2; the object is a mobile phone, which is a physical product)

Claim 35 is rejected for similar reasons as those given with respect to claim 16 above. Claim 35 further discloses the object being an application executed in a virtual machine (Page 471, section 2.1 of Betiol et al discloses using an emulator (i.e. an application executed in a virtual machine) to simulate a mobile phone. This anticipates the claimed virtual machine.), wherein the virtual machine is provided with an operating system (Page 473, section 2.4 of Betiol et al discloses an Openwave emulator. This emulator inherently possesses some type of operating system.) and a fixed amount of resources allocated to the operating system for avoiding affecting the object to be tested in any way due to a testing arrangement (Page 473, section 2.4 of Betiol et al discloses, “The disposition and functionalities of the keys for data entry, selection and navigation were rigorously the same in the emulator and the mobile phone.” This means that software resources were allocated to the operating system to keep the emulator object from being tested differently than in a structural mobile phone.). All other limitations would be rejected in a similar manner as given with respect to claim 16 above.

With respect to claim 36, Betiol et al NPL, as modified, discloses:
wherein the trigger capture module includes a wired connection capable of being connected between an output of the object and an input to a display device (obvious in view of combination of Betiol et al, Hameluck et al, and Engstrom et al. The claim does not state that a wired connection affirmatively exists, only that a wired connection is capable of being connected. Engstrom et al shows a cover that connects a mobile device to various peripherals. In view of the combination of Betiol et al, Hameluck et al, and Engstrom et al, it would be obvious to incorporate the mini-camera of Betiol et al as one of the connected peripherals. As a non-modifying, illuminating reference, please note Engstrom et al (US PgPub 20030104791), which is very similar to the Engstrom et al ‘415 reference used in the rejection and which shares very similar structure for the mobile phone cover. The abstract of Engstrom et al ‘791 explicitly states that one of the peripherals can be a camera. This shows that it is known to use a camera as a peripheral in the context of Engstrom et al ‘415.) and wherein the user input is time stamped (obvious in view of combination of Betiol et al, Hameluck et al, and Engstrom et al; column 4, lines 1-16 of Hameluck et al state, “a real-time video recorder for all on-going activity that appears 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betiol et al NPL (Betiol, Adriana Holtz and Cybis, Walter de Abreu; “Usability Testing of Mobile Devices: A Comparison of Three Approaches”; INTERACT 2005, LNCS 3585, pp. 470 – 481, 2005. © IFIP International Federation for Information Processing 2005.) in view of Hameluck et al (US Pat 6237138) and Engstrom et al (US PgPub 20030073415), as applied to claim 16 above, and further in view of Kishioka et al (US PgPub 20090229733).

With respect to claim 19, Betiol et al, as modified, discloses:
an apparatus according to claim 16 (as applied to claim 16 above)
With respect to claim 19, Betiol et al, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the output capture module comprises an at least partly transparent display capture film
With respect to claim 19, Kishioka et al, as modified, discloses:
wherein the output capture module comprises an at least partly transparent display capture film (paragraph 0002; “In recent years, especially in the field of mobile devices such as a cellular phone and a smart phone; display of television and computer; and the like, there are numerous applications of attaching and fixing an optical film and the like to a transparent plastic base ..."; In this claim, the term “display capture film” has not been specifically described; the examiner interprets the "optical film" of Kishioka et al to read on the "display capture film.")
With respect to claim 19, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kishioka et al into the invention of modified Betiol et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing improved appearance for a mobile phone display.


Claims 25 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betiol et al NPL (Betiol, Adriana Holtz and Cybis, Walter de Abreu; “Usability Testing of Mobile Devices: A Comparison of Three Approaches”; INTERACT Hameluck et al (US Pat 6237138) and Engstrom et al (US PgPub 20030073415), as applied to claim 16 above, and further in view of Kanai et al (US PgPub 20050060709).

With respect to claim 25, Betiol et al, as modified, discloses:
the method according to claim 23 (as applied to claim 23 above)
With respect to claim 25, Betiol et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the captured input and the captured user trigger of a critical event are formed into a subtitling file, the captured output is formed into a video file, and the subtitling file and the video file are combined into a film recording, wherein each critical event indicated by a captured user trigger is created as a separate sequence
With respect to claim 25, Kanai et al discloses:
wherein the captured input and the captured user trigger of a critical event are formed into a subtitling file, the captured output is formed into a video file, and the subtitling file and the video file are combined into a film recording, wherein each critical event indicated by a captured user trigger is created as a separate sequence (paragraph 0092 of Kanai et al discloses, “In this receiver, a DEMUX (demultiplexer circuit 101 divides a received broadcast signal into compressing-encoded data streams corresponding to audio data, video data and subtitle data … The 
With respect to claim 25, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kanai et al into the invention of modified Betiol et al. The motivation for the skilled artisan in doing so is to gain the benefit of editing video and subtitles together into a coherent film.

With respect to claim 32, Betiol et al, as modified, discloses:
the apparatus according to claim 16 (as applied to claim 16 above)
With respect to claim 32, Betiol et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the output capture module includes a video signal divider for connecting the output capture module to a visual output of the object
With respect to claim 32, 
wherein the output capture module includes a video signal divider for connecting the output capture module to a visual output of the object (paragraph 0092 of Kanai et al discloses, “In this receiver, a DEMUX (demultiplexer circuit 101 divides a received broadcast signal into compressing-encoded data streams corresponding to audio data, video data and subtitle data … The progressive video signal is sent to a BLEND (image blending circuit 106) … The BLEND circuit 106 blends the video signal sent from the PROG circuit 105 and the subtitle video signal sent from the TEXT circuit 104 and outputs the blended signal as a video stream.” This is but one example of dividing video files. Betiol et al, as modified, teaches video recording in the context of usability testing (page 472, section 2.3). However, it did not mention the video editing details of the claim. However, the video editing details of the claim apply known methods of video editing (as shown in Kanai et al) to the context of modified Betiol et al. As such, the claimed limitation is obvious over modified Betiol et al in view of Kanai et al.) 
With respect to claim 32, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kanai et al into the invention of modified Betiol et al. The motivation for the skilled artisan in doing so is to gain the benefit of editing video and subtitles together into a coherent film.

Response to Arguments
Applicant’s arguments with respect to claims 16-27 and 29-36 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments. Specifically, the examiner has incorporated secondary reference Hameluck et al to account for the amended user trigger capture module limitation. All arguments with respect to this amended limitation are therefore rendered moot.
However, there are some arguments that need to be specifically addressed.  
First, with respect to the 112 first paragraph rejection, the applicant argues:
In the applicant’s arguments of 10/12/20, the applicant argues:

    PNG
    media_image1.png
    751
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    515
    media_image2.png
    Greyscale

The applicant’s arguments are not persuasive because the claims exhibit undue breadth, and the applicant’s disclosure does not show possession of that breadth. Broadest reasonable interpretation of the claims captures items that extend far beyond the particular metes and bounds of the few specific objects disclosed in the applicant’s specification. The claims essentially capture an entire genus, while the specification only provides support for a small number of species. As an example of the undue breadth of the claims, it should be noted that the claims do not even disclose a particular field of endeavor. Nor are the claims tied to any particular machine. Even in a particular field of endeavor, such as smart devices, the applicant’s disclosure does not show possession of every smart device. One of ordinary skill in the art understands that 
The applicant tries to argue that the examiner cited various examples that arguably fall within the applicable category of application of the present invention. However, a general applicability is not sufficient to breathe life into a specific embodiment, nor is disclosure of a specific embodiment sufficient to prove support for all embodiments. For example, if the applicant’s disclosure only disclosed triangles and rectangles, a general applicability to the category of shapes would not prove applicant’s disclosure also possessed pentagons, hexagons, and octagons. In the above rejection, the examiner has cited even more examples of objects that are not supported by the applicant’s disclosure.   
The 112 first paragraph rejection is maintained.

With respect to the 112 second paragraph rejection, the applicant previously objected to claim 23, and the applicant argued the objection by stating:

    PNG
    media_image3.png
    394
    516
    media_image3.png
    Greyscale

The previous claim objection is vacated, and this 112(b) rejection is now made in its place. Please note that the applicant’s argument appears to insert the unclaimed word “between.” The applicant argues that there is a ‘man in the middle’ feature between the object being tested and the user performing the testing. This argument is moot because the claims do not disclose “fastened to the object between the object and an input of a user …” The claims disclose, “fastened to the object and the input of the user …” It is not clear how an input capture module can be fastened to the input of the user, as the input of the user is an action and not a structural object. Furthermore, please note that there is a distinction between a user and the input of a user. While there could be a fastening to an object between another object and a user, it is not clear how there could be fastening to an object between another object and an input of the user. Again, “input of the user” is an action and not a structural element that allows for spatial positioning in relation to it.


With respect to Engstrom, the applicant argues:

    PNG
    media_image4.png
    209
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    268
    625
    media_image5.png
    Greyscale

The applicant argues a “man in the middle” configuration. However, this concept of a “man in the middle” configuration does not appear to be explicitly claimed. Therefore, it is given limited weight. However, based on the how the applicant describes such a “man in the middle” configuration, it would appear that new secondary reference of Hameluck et al teaches such a concept, as it allows the user to directly push buttons to interact with the usability functions. Therefore, the applicant’s argument is rendered moot. Engstrom does not need to teach a concept that is taught by Hameluck. 
The applicant further argues:

    PNG
    media_image6.png
    649
    637
    media_image6.png
    Greyscale

This argument is not persuasive because contrary to the applicant’s assertion, modified Betiol (as seen in the above rejection) does disclose all of the limitations of claim 16, from which claim 19 depends. The examiner is not clear about the relevance of whether Betiol is directed to improving the appearance of the display mobile telephone, as there is nothing in either claim 16 or claim 19 about the appearance of a mobile telephone. This line of argument is therefore considered moot.
Finally, the applicant argues:

    PNG
    media_image7.png
    322
    644
    media_image7.png
    Greyscale

This argument is considered moot because claims 25 and 32 are rejected over Betiol et al NPL (Betiol, Adriana Holtz and Cybis, Walter de Abreu; “Usability Testing of Mobile Devices: A Comparison of Three Approaches”; INTERACT 2005, LNCS 3585, pp. 470 – 481, 2005. © IFIP International Federation for Information Processing 2005.) in view of Hameluck et al (US Pat 6237138) and Engstrom et al (US PgPub 20030073415), as applied to claim 16 above, and further in view of Kanai et al (US PgPub 20050060709). The rejection does not appear to rely on any Kolbl reference. Furthermore, this argument seems to rely on other arguments, which are either moot in view of the new grounds of rejection or have already been rebutted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano et al (US PgPub 20130283100) discloses a testing device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862